                  Case 1:21-cv-00102-SAB Document 3 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MARIBEL CASTELLANOS,                               Case No. 1:21-cv-00102-SAB

12                    Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13           v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 2)
15                    Defendant.

16

17          Maribel Castellanos (“Plaintiff”) filed a complaint on January 25, 2021, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff’s application

19 demonstrates entitlement to proceed without prepayment of fees.
20          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

21 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

22 Appellate Hearings Operations and may resume preparation of a certified copy of the

23 administrative record. The Court shall order that the complaint in this action be served and the

24 matter will be stayed once service has been effected on the defendant. Plaintiff is hereby

25 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the

26 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff
27 shall promptly file proof of service with the Court upon completion of service.

28 / / /


                                                    1
                 Case 1:21-cv-00102-SAB Document 3 Filed 01/27/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 3          2.      The Clerk of Court is DIRECTED to issue a summons; and

 4          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 5                  summons, and this order upon the defendant if requested by the plaintiff.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        January 26, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
